NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1882-19T3

ANGELO ARENA,

           Plaintiff-Appellant,

v.

PAWEL WROBLEWSKI,

     Defendant-Respondent.
________________________

                    Submitted December 1, 2020 – Decided December 17, 2020

                    Before Judges Haas and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. SC-001567-19.

                    Angelo Arena, appellant pro se.

                    Ehrlich Gayner LLP, attorneys for respondent (Charles
                    J. Gayner, on the brief).

PER CURIAM

           In a two-count complaint alleging a private nuisance and negligence,

plaintiff Angelo Arena sought punitive and compensatory damages from
defendant Pawel Wroblewski, who lived in a residence below his apartment.

Plaintiff claimed that defendant spat on his door, an event purportedly captured

on video.

      Judge Mary K. Costello presided over a non-jury trial and after

considering the parties' testimony and the documentary and video evidence,

dismissed plaintiff's complaint in a January 3, 2020 order. In her accompanying

oral decision, Judge Costello accepted defendant's version of events that he

merely approached plaintiff's door to explore a noise disturbance emanating near

plaintiff's apartment and did not spit on his door. The court explained:

            I see absolutely no evidence of anything tortious, . . . or
            illegal, I don't see a trespass. I don't see any damage to
            property. I don't see anything but a man who walks up,
            looks up at the keyhole, looks down and walks away.

            For that reason[,] I'm dismissing your complaint. You
            have failed to prove any cause of action cognizable in
            any court in New Jersey . . . .

      On appeal, plaintiff challenges the court's factual findings and legal

conclusions and also claims the court conducted the proceedings contrary to the

Rules of Court. We have reviewed the record, including the video evidence, and

conclude that plaintiff's arguments are without sufficient merit to warrant

discussion in a written opinion, R. 2:11-3(e)(1)(E), and affirm for the reasons

expressed in Judge Costello's January 3, 2020 oral decision.

                                                                           A-1882-19T3
                                        2
Affirmed.




                A-1882-19T3
            3